Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–7 have been submitted for examination.  
Claims 1–7 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 2018/0176622) in view of Jana (US 2016/0234078).
Regarding claims 1 and 5, Sheppard discloses:
A streaming design assistance device comprising: a processor; (Sheppard, Fig. 4, Processor 126) and a memory storing program instructions that cause the processor (Sheppard, ¶ [0076], “The program may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 126”)  to: estimate a relationship between a watching time or an abandonment rate (Sheppard, ¶ [0080], “The program of FIG. 3 includes the probability identifier 208 determining viewing probabilities 209 for, for example, the panelist(s) 104, 116 associated with data stream(s) 128, 130 (block 306). The probability identifier 208 identifies uncertainties in the data stream(s) 128, 130 with respect to, for example, whether a panelist is watching television, what program 112a-112n the panelist is watching, etc.”) and an application quality index according to a mathematical model on the basis of an actual value of a watching time of each of a plurality of first sessions (Sheppard, ¶ [0080], “In some examples, […], the uncertainties are due to, for example, a technical error in the collection of the viewing data by the panel meter(s) 108, 122. The probability identifier 208 can determine the viewing probabilities 209 with respect to whether or not a panelist watched television and/or what program(s) 112a-112n the panelist could have watched based on one or more probability rule(s) 207 stored in the example database 202 of FIG. 2. In some examples, the probability identifier 208 identifies the probabilities 209 with respect to, for example, whether or not any member of a household is watching television.”)
Sheppard does not explicitly teach “related to adaptive bitrate video streaming and an actual value of an application quality index of each of the sessions; estimate the application quality index of each of the sessions for each of a plurality of encoding conditions related to adaptive bitrate video streaming on the basis of the plurality of encoding conditions and an actual value of time- series throughput of each of a plurality of second sessions which is the same as or different from the plurality of first sessions; and apply the estimated application quality index under each of the encoding conditions to the estimated relationship to estimate an average watching time of the plurality of second sessions.”.
In a similar field of endeavor Jana teaches:
related to adaptive bitrate video streaming and an actual value of an application quality index of each of the sessions; (Jana, ¶ [0099], “ABR streaming breaks videos into “chunks” of a few seconds (typically 2-10 sec) and encodes each chunk at multiple bit rates, representing different levels of quality. Multiple encoding bit rates also directly correlate to PSNR levels resulting from compressing the video signal. The client's task is to choose chunks of the “correct” encoding rate. Depending on the perceived network conditions, playout buffer or other criteria, clients can attempt to optimize various metrics that comprise users' QoE, including quality, interruptions and stability.”) estimate the application quality index of each of the sessions for each of a plurality of encoding conditions related to adaptive bitrate video streaming on the basis of the plurality of encoding conditions and an actual value of time- series throughput of each of a plurality of second sessions which is the same as or different from the plurality of first sessions; (Jana, ¶ [0099], “practical client implementations of ABR streaming have to infer the available bandwidth and adjust chunk encoding rates accordingly. State-of-the-art approaches typically use past observations to estimate available bandwidth.”) and apply the estimated application quality index under each of the encoding conditions (Jana, ¶ [0099], “FESTIVE is an adaptation algorithm that includes features intended to provide fair and stable performance even when multiple ABR video players compete for bandwidth. Among other features, FESTIVE uses harmonic mean of previous chunk throughputs and includes a stability function that delays video rate updates to minimize rate switches. In contrast, Buffer-Based Adaptation (BBA) is proposed to dispense with historical averaging and solely use buffer level to drive selection of video rates. The rationale is that buffer level indirectly reflects the historical throughput, which obviates a need for direct measurement and estimation. However, when the buffer is empty or very low, such as during the startup phase, historical bandwidth estimation is necessary.”) to the estimated relationship to estimate an average watching time of the plurality of second sessions. (Jana, ¶ [0066], “It is intended by process 900 that video play not be halted for rebuffering video chunks, otherwise user experience will be degraded. Video play interruptions affect the user engagement and results in early abandonment of the video play. Process 900 can minimize the number of interruptions over the entire session.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for predicting watching time / abandonment rate as taught by Sheppard with the system for estimating ABR QoE as related to early abandonment as taught by Jana, the motivation is “These shortcomings can be takeaways to drive the design of prediction-based adaptation algorithm that improves video QoE, by considering stability, stalls, and buffer occupancy.” as taught by Jana (¶ [0116]).

Regarding claim 2, the combination of Sheppard and Jana teaches:
The streaming design assistance method according to claim 1, wherein the estimating of the relationship further involves estimating a relationship between a user attribute and the watching time or the abandonment rate (Sheppard, ¶ [0081], “The program of FIG. 3 includes the example ratings calculator 210 of FIG. 2 calculating expected ratings 211 for one or more programs 112a-112n (block 308). In some examples, the ratings calculator 210 uses one or more algorithms to calculate the ratings 211, such as Equations (1) or (4) disclosed above. In determining the ratings 211, the ratings calculator 210 accounts for the probabilities 209 with respect to whether or not the panelist(s) 104, 118 are watching television, what program(s) 112a-112n the panelist(s) 104, 118 are watching, etc. In some examples, the ratings calculator 210 calculates the variance (e.g., using Equations (2), (5)) and/or covariance (e.g., using Equations (3), (6)) with respect to program viewing activity to analyze viewership behavior between, for example, two or more programs 112a-112n (e.g., as reflected in the example covariance matrix (8)). In some examples, the ratings calculator 210 calculates a null rating 211 indicative of a percentage of panelists who are not watching any program.”) on the basis of an actual value of the user attribute.  (Sheppard, ¶ [0082], “to calculate the share(s) 213, the example shares calculator 212 adjusts the sampling weight(s) 205 assigned to the panelist(s) 104, 118 to determine share weight(s) 215 representative of television viewing behavior by the panelist(s) 104, 118 (e.g., based on probabilities 209 indicating that the panelist(s) 104, 118 may or may not be watching television). The example shares calculator 212 calculates the shares 213 based on the share weights 215 and conditional probabilities that the panelist(s) are watching a particular program 112a-112n, if the panelist(s) are watching television (e.g., determined based on the probabilities 209 with respect to program viewing probabilities). In some examples, the shares calculator 212 calculates the variance (e.g., using Equation (12)) and/or covariance (e.g., using Equation (13)) with respect to program viewing activity to analyze viewing activity between, for example, two or more programs 112a-112n (e.g., as reflected in the example covariance matrix (16)).”)

Regarding claim 3, the combination of Sheppard and Jana teaches:
The streaming design assistance method according to claim 1, wherein the estimating of the relationship further involves estimating a relationship between a content attribute and the watching time or the abandonment rate (Sheppard, ¶ [0081], “The program of FIG. 3 includes the example ratings calculator 210 of FIG. 2 calculating expected ratings 211 for one or more programs 112a-112n (block 308). In some examples, the ratings calculator 210 uses one or more algorithms to calculate the ratings 211, such as Equations (1) or (4) disclosed above. In determining the ratings 211, the ratings calculator 210 accounts for the probabilities 209 with respect to whether or not the panelist(s) 104, 118 are watching television, what program(s) 112a-112n the panelist(s) 104, 118 are watching, etc. In some examples, the ratings calculator 210 calculates the variance (e.g., using Equations (2), (5)) and/or covariance (e.g., using Equations (3), (6)) with respect to program viewing activity to analyze viewership behavior between, for example, two or more programs 112a-112n (e.g., as reflected in the example covariance matrix (8)). In some examples, the ratings calculator 210 calculates a null rating 211 indicative of a percentage of panelists who are not watching any program.”) on the basis of an actual value of the content attribute.  (Sheppard, ¶ [0082], “to calculate the share(s) 213, the example shares calculator 212 adjusts the sampling weight(s) 205 assigned to the panelist(s) 104, 118 to determine share weight(s) 215 representative of television viewing behavior by the panelist(s) 104, 118 (e.g., based on probabilities 209 indicating that the panelist(s) 104, 118 may or may not be watching television). The example shares calculator 212 calculates the shares 213 based on the share weights 215 and conditional probabilities that the panelist(s) are watching a particular program 112a-112n, if the panelist(s) are watching television (e.g., determined based on the probabilities 209 with respect to program viewing probabilities). In some examples, the shares calculator 212 calculates the variance (e.g., using Equation (12)) and/or covariance (e.g., using Equation (13)) with respect to program viewing activity to analyze viewing activity between, for example, two or more programs 112a-112n (e.g., as reflected in the example covariance matrix (16)).”)

Regarding claims 4 and 6, the combination of Sheppard and Jana teaches:
The streaming design assistance device according to claim 5, wherein the processor specifies the encoding condition in which the average watching time is the largest.  (Jana, ¶ [0115], “FIG. 19 shows a 5-chunk horizon (20 seconds), which stabilizes quality (18 switches) by averaging predicted bandwidth over a longer period, and leads to better buffer use. However, in some instances, the buffer is not appropriately used, i.e., it is refilled while bandwidth has dropped (around 120 s), and drained while bandwidth is increasing (around 40 seconds).”)

Regarding claim 7, the combination of Sheppard and Jana teaches:
A non-transitory computer-readable storage medium that stores therein a program for causing a computer to execute the streaming design assistance method according to claim 1. (Sheppard, ¶ [0077], “the example process of FIG. 3 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media. As used herein, when the phrase “at least” is used as the transition term in a preamble of a claim, it is open-ended in the same manner as the term “comprising” is open ended.”)   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426